Citation Nr: 1825000	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for service-connected right upper extremity ulnar neuropathy, on an extraschedular basis


REPRESENTATION

Veteran represented by:	James McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2015 decision, the Board denied an increased evaluation for ulnar neuropathy of the right upper extremity.  In doing so, the Board found that the Veteran's right hand tremor was not part of his service-connected right ulnar neuropathy.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC).  The parties submitted a Joint Motion for Remand (JMR) in August 2016.  The JMR observed that the Board's August 2015 decision erred by relying on an equivocal private April 2015 medical opinion.  By order dated in that same month, CAVC granted the JMR and remanded the matter for compliance with its instructions.

The Board remanded the claim in January 2017 pursuant to the order from CAVC.  The claim returned to the Board in May 2017.  In a May 2017 decision, the Board denied an increased schedular rating for ulnar neuropathy of the right upper extremity and remanded the same issue on an extraschedular basis with consideration of whether a separate rating is warranted for tremor.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Board's May 2017 remand a clarifying medical opinion was requested.  The Board specifically sought to determine whether the Veteran's tremor was a separate disability or a symptom of his ulnar neuropathy.  If the tremor was a symptom, the Board found that would warrant consideration of an extraschedular rating for the neuropathy.  In September 2017 a VA medical opinion was offered clearly relating the Veteran's right hand tremor to his service-connected right ulnar neuropathy.  The Board had specifically directed that, if such a finding was made, the claim was to be forwarded to the Under Secretary for Benefits or the Director of Compensation and Pension Service for an extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) (2017).  Review of the Veteran's claims file does not reflect that any subsequent extraschedular development was undertaken.  The actions of the AOJ did not substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As stated in the Board's prior remand the Board does not have the authority to assign an extraschedular rating in the first instance.  Therefore, further remand is required to refer the matter to designated VA officials.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 377 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim for entitlement to an increase extraschedular rating for right ulnar neuropathy, pursuant to 38 C.F.R. § 3.321(b), to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication.

2.  Thereafter, readjudicate the issue.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




